
	

114 S1163 IS: Native American Languages Reauthorization Act of 2015
U.S. Senate
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1163
		IN THE SENATE OF THE UNITED STATES
		
			April 30, 2015
			Mr. Udall (for himself, Ms. Murkowski, Ms. Heitkamp, Mr. Tester, Mr. Franken, Mr. Heinrich, and Mr. Schatz) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To amend the Native American Programs Act of 1974 to provide flexibility and reauthorization to
			 ensure the survival and continuing vitality of Native American languages.
	
	
		1.Short title
 This Act may be cited as the Native American Languages Reauthorization Act of 2015.
 2.Native American languages grant programSection 803C of the Native American Programs Act of 1974 (42 U.S.C. 2991b–3) is amended— (1)in subsection (b)(7)—
 (A)in subparagraph (A)(i), by striking 10 and inserting 5; and (B)in subparagraph (B)(i), by striking 15 and inserting 10; and
 (2)in subsection (e)(2)— (A)by striking or 3-year basis and inserting 3-year, 4-year, or 5-year basis; and
 (B)by inserting , 4-year, or 5-year after on a 3-year. 3.Reauthorization of Native American languages program (a)In generalSection 816(e) of the Native American Programs Act of 1974 (42 U.S.C. 2992d(e)) is amended by striking 2008, 2009, 2010, 2011, and 2012 and inserting 2016 through 2020.
 (b)Technical correctionSection 816 of the Native American Programs Act of 1974 (42 U.S.C. 2992d) is amended in subsections (a) and (b) by striking subsection (e) each place it appears and inserting subsection (d).
			
